Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-32 are currently pending in this case and have been examined and addressed below.  This communication is a Final Rejection in response to the Amendment to the Claims and Remarks filed on 05/04/2022.
Claims 1, 9, 17 and 25 are currently amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the user health profile" in line 20-21.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that user health profile was amended in the claim to summary health profile and this should be fixed to be consistent with that change.
As per Claims 2-8, the claims depend on Claim 1 and do not remedy the indefiniteness issues of Claim 1.  As dependent claims inherit the deficiencies of the claims they depend on, they are also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
As per Claims 1 and 25, the limitations of aggregating for each user in a user population clinical, behavioral, and lifestyle data, generating a plurality of summary health profiles based on the aggregated data, and sorting each user into multiple summary health profiles of the plurality of profiles based on the collected and aggregated data, as drafted, is a system and method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “instructions configured to cause the processor to”, nothing in the claim elements precludes the step from practically being performed in the mind or with pen and paper.  A person can use observation, evaluation, judgement and opinion to aggregate data for each user, develop a plurality of profiles based on the aggregated data and sort each user into profiles based on BRI as no particular manner of aggregating data, developing profiles and sorting users into profiles has been claimed. As per Claims 1, 9, 17 and 25, the claims include the limitations of selecting a new set of interventions based on user activity data in response to receiving data, determining the first health metric has crossed a predetermined threshold, and selecting a new summary health profile from the plurality of health profiles in response to determining the first health metric crossed a predetermined threshold, as drafted, is a process and system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or by pen and paper but for the recitation of generic computer components.  For example, but for the “instructions configured to cause the processor to”, the above steps in the context of this claim encompasses the user mentally evaluating the data and making a selection of intervention and a health profile for the user which can be performed in the human mind using observation, evaluation and judgement to make a selection. Claims 9 and 25 include the limitation of sorting each of the plurality of users into groups by selecting a summary health profile, which is similar to the limitations addressed above and also covers performance of the limitation in the mind or by pen and paper through a person using observation, evaluation and judgement to make a selection of a user health profile which then sorts the user into a group based on that selection.  If a claim limitation, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional elements – one or more storage devices, memory, and one or more processors coupled with the storage devices and memory to execute the method of the claims.  The storage devices, memory and processor in these steps is recited at a high-level of generality and are recited as generic computer components such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims also recite the additional elements of collecting for each user in a user population clinical, behavioral, and lifestyle data via interoperability with electronic health records systems, integration with one or more health devices, and self-reporting by each of the users as well as collecting health data pertaining to a user including a first health metric and receiving user activity data and updated health data from one or more health devices which are no more than insignificant extra-solution activity, as in MPEP 2106.05(g), because the step of collecting for each user in the population clinical, behavioral and lifestyle data and collecting health data and receiving updated health data and user activity is mere data gathering in conjunction with the abstract idea where the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  The data collection being executed via interoperability with electronic health records systems and integration with health devices amounts to mere instructions to apply the exception, as per MPEP 2106.05(f)(1) the claim recites only the idea of a solution such as remotely accessing user-specific information through a mobile interface and pointers to retrieve the information and wireless delivery of out-of-region broadcasting content to a cellular telephone via a network. Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional elements including storage devices, memory and processors coupled with the storage devices and memory amounts to no more than mere instructions to apply the exception using a generic computing component.  The system including the storage devices, memory and processors are recited at a high level of generality and are recited as generic computer components.  These elements recite a well-understood, routine, and conventional computing system by reciting a storage device such as a portable hard drive, or any other tangible medium from which a computer can read executable code (Specification [0190]), a processor and memory included in the computer/server platform of the computer embodiment (Specification [0190]) which do not add meaningful limitations to the abstract idea beyond mere instructions to apply an exception.   Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims also include the additional elements of collecting clinical, behavioral, and lifestyle data for each user as well as collecting health data pertaining to a user including a first health metric and receiving user activity data and updated health data from health devices which are elements that are well-understood, routine and conventional computer functions in the field of data management because they are claimed at a high level of generality and include receiving or transmitting data, which has been found to be well-understood, routine and conventional computer functions by the Court (MPEP 2106.05(d)(II)(i)  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to significantly more than the underlying abstract idea.  Accordingly, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent Claims 2-8, 10-16, 18-24 and 26-32 add additional limitations.  For example, Claims 5-7, 13-15, 21-23 and 29-31 include determining the degree to which the user is aware of their health metrics and motivated to change which is used for selecting interventions.  Similar to the independent claims, these claims, under its broadest reasonable interpretation, covers performance of the limitation in the mind or by use of pen and paper, because a person can use observation, evaluation, judgement and/or opinion to make the determination of the degree a user is aware and motivated to change which is used in the mental processes of the independent claim elements.  Claims 8, 16, 24 and 32 include determining an outcome for the user, which is similarly a step which can be done in the human mind using observation, evaluation, judgement and/or opinion to make the determination. Claims 2-3, 10-11, 18-19 and 26-27 further limit the health data, which further specifies or limits the elements of the independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1, 9, 17 and 25.  
The dependent claims do not integrate the judicial exception into a practical application because the additional elements and combination of elements do not impose meaningful limits on the judicial exception.  Claims 4, 12, 20 and 28 include the additional element of transmitting notifications or messages to the user, which is insignificant extra-solution activity because transmitting information is a limitation that amounts to necessary data gathering and outputting, as per MPEP 2106.05(g).  The dependent claims do not include other additional elements beyond those addressed in the independent claims.  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
The dependent claims do not include any additional elements that provide an inventive concept by reciting significantly more than the abstract idea.  The additional elements identified in the dependent claims include transmitting notifications or messages to the user which are well-understood, routine and conventional functions as supported by MPEP 2106.05(d)(II), where the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).  Therefore, the claims do not amount to significantly more than the underlying abstract idea.  Accordingly, Claims 1-32 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant’s arguments, see Page 10, “Claim Rejections under 35 USC §101”, filed 05/04/2022 with respect to claims 1-32 have been fully considered but they are not persuasive.  
Applicant argues that the present claims are eligible subject matter because of the present amendments to the claims including the selecting new interventions being performed automatically in response to receiving data. Examiner respectfully disagrees.  As per the rejection above, the claims are directed to an abstract idea.  Applicant has not set forth how the automatic selection of new interventions in response to receiving data either integrates the abstract idea into a practical application or provides significantly more than the abstract idea.  Examiner notes that selecting new interventions is part of the abstract idea as it can be performed mentally using human observation, evaluation, judgment and opinion.  The assertion that automatically performing this step in response to receiving data amounts to mere instructions to apply the exception.  In Claims 1 and 9, the selection is part of a method and automatically selecting in response to receiving data generally recites an effect of the judicial exception, that in effect amounts to merely adding the words “apply it” to the judicial exception.  In Claims 17 and 25, the selecting is performed by a processor which automatically performs the selecting step.  In this case, the claim invokes computers as a tool to perform the abstract idea which amounts to mere instructions to apply the exception.  (see MPEP 2106.05(f))  
Applicant’s arguments, see Pages 10-13, “Claim Rejections under 35 U.S.C. 103”, filed 05/04/2022 with respect to claims 1-32 have been fully considered and are persuasive. Therefore, the rejection of 11/09/2021 has been withdrawn.  The combination of elements is not taught by the prior art, especially determining the first health metric has crossed a predetermined threshold; and in response to determination that the first health metric has crossed a predetermined threshold, automatically selecting a new summary health profile associated with a health and well program and new set of interventions.  These limitations in combination with the remainder of the limitations is not taught in the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Horseman (US 2013/0012788 A1) teaches collecting health data from a user to generate a health profile and update the health profile based on updated/newly collected health data from a user.  Additionally, Horseman teaches comparing the health data to a predetermined threshold. However, the updated profile is not explicitly taught to be based on exceeding a threshold value.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626